FILE COPY




                                  COURT OF APPEALS
                                   SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                    CLERK
 TERRIE LIVINGSTON                  TIM CURRY CRIMINAL JUSTICE CENTER              DEBRA SPISAK
                                         401 W. BELKNAP, SUITE 9000
JUSTICES                               FORT WORTH, TEXAS 76196-0211              CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                               LISA M. WEST
  ANNE GARDNER                               TEL: (817) 884-1900
  SUE WALKER                                                                     GENERAL COUNSEL
  BILL MEIER                                FAX: (817) 884-1932                   CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                          www.txcourts.gov/2ndcoa



                                        March 27, 2015

    Richard Mitchell                                   Don Schnebly
    211 S. Rusk St.                                    Parker County District Attorney
    Weatherford, TX 76086                              117 Fort Worth St.
    * DELIVERED VIA E-MAIL *                           Weatherford, TX 76086
                                                       * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-14-00396-CR
                                          02-14-00397-CR
                 Trial Court Case Number: CR13-0614
                                          CR13-0615

    Style:       Michael Scott Haynes
                 v.
                 The State of Texas

          The appellant’s brief has been filed under the date of Thursday, March 26,
    2015 in the above referenced cause.

             The State’s brief is due Monday, April 27, 2015.

             You will be notified when a submission date has been set.

                                               Respectfully yours,

                                               DEBRA SPISAK, CLERK


                                               By: Shoshanna Cordova, Deputy Clerk